Citation Nr: 0112415	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the denial of veteran's Department of Veterans 
Affairs (VA) improved disability pension benefits based on 
excessive net worth proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the St. Petersburg, 
Florida VA Regional Office (RO).  It is noted that the 
appellant has been assigned a permanent and total disability 
rating for non-service connected pension purposes.  He has 
not been paid due to having excessive income/assets.  That is 
the matter giving rise to this appeal.

In a July 1999 statement, the veteran contended that his 
service-connected hearing disability had worsened and 
requested an increased evaluation.  It does not appear that 
the RO has addressed this issue.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.


FINDINGS OF FACT

1.  The veteran initially reported $50,000.00 in liquid 
assets, $2,000 in other income, and monthly income of 
approximately $482.00 with no living expenses.

2.  In a supplemental statement, the veteran reported $2,000 
in liquid assets and monthly income of approximately $182 
with no living or medical expenses.  He indicated that the 
$50,000 had been expended to pay debts to family members, and 
that he no longer had those funds.

3.  The veteran did not submit any documentation including 
bank statements or receipts showing the date the $50,000 was 
liquidated.  No evidence was submitted to establish what 
bills were paid, or to whom the money was paid.


CONCLUSION OF LAW

The denial of improved disability pension due to excess net 
worth was proper.  38 U.S.C.A. §§ 1503, 1521, 1543 (West 
1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.274, 
3.275 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
Board finds that the RO has met its duty to assist the 
appellant in the development of these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the several letters and 
the Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information or evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
information by requesting the veteran to submit bank 
statements and receipts of debts paid as well as all 
expenses.  However, the veteran did not provide such 
information.

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veteran's willful misconduct.  38 
U.S.C.A. §§ 1502, 1521.  In the instant case, the RO, in an 
October 1998 rating decision, determined that the veteran was 
to be assigned pension based on his disabilities.  However, 
in a December 1998 corpus of the estate determination, the RO 
determined that the veteran's net worth was a bar to 
eligibility to receipt of or the payment of pension benefits. 

Under the applicable law and regulations, a pension payable 
to a veteran shall be denied or discontinued when the corpus 
of the estate is such that under all the circumstances, 
including consideration of the annual income of the veteran, 
it is reasonable that some part of the corpus of the estate 
be consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a) (West 1991); 38 C.F.R. § 3.274(c) (2000).  The terms 
"corpus of estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b) (2000).  In determining whether some part 
of the claimant's estate should be consumed for the 
claimant's maintenance, consideration will be given to the 
amount of the claimant's income together with the following: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents 
who meet the definition of "member of the family"; and 
potential rate of depletion, including unusual medical 
expenses for the claimant and the claimant's dependents.  38 
C.F.R. § 3.275(d) (2000).

These requirements are inherent in the purpose of the pension 
program, which is intended to aid veterans and their 
dependents who are unable to provide themselves with the 
basic necessities.  Consideration of the above mentioned 
factors is necessary since it is inconsistent with the 
pension program to allow a claimant to collect a pension 
while simultaneously retaining a sizable estate.  The Board 
recognizes that there are no precise guidelines VA must 
follow in determining what size estate precludes payment of 
pension benefits.

At the time of his February 1998 application for pension, the 
veteran reported that he had $50,000 in stocks, bonds, and 
bank deposits, $2,000 in other income, and received $300 in 
monthly income in interest and dividends and $182 per month 
in VA disability compensation.  He stated that he had no 
living expenses as he resided with his mother.  He reported 
no dependents.  In letters dated in March 1998 and June 1998, 
the RO requested that the veteran submit a list of expenses.  
In July 1998, the veteran submitted a VA Form 21-8049 showing 
no expenses.  Significantly, he did not report debts owed to 
any family members at this time.

In a December 1998 corpus of estate determination, the RO 
noted that the veteran was 49 years old, had no dependents, 
and that his life expectancy was determined to be 28.7 years.  
The RO noted that the veteran's income included $300 from 
dividends and $182 in VA disability compensation, that his 
assets included $50,000, and that he had no living expenses 
and had claimed no unreimbursed medical expenses.  Again, no 
significant outstanding debts, including any to family 
members, were reported.

In December 1998, the veteran reported that he liquidated the 
$50,000 in assets to pay debts to family members and that he 
only had $2000 in the bank.  In February 2000, the RO 
requested that the veteran provide the date that the $50,000 
was depleted as well as his living and unreimbursed medical 
expenses.  In a March 2000 Eligibility Verification Report 
(EVR), the veteran reported that he had $2000 in cash bank 
accounts, but had no living or medical expenses.  In 
addition, the veteran stated that he continued to receive 
$182 per month in VA disability compensation.  However, he 
did not submit any documentation including bank statements or 
receipts showing the date of depletion of $50,000.

Thus, although the VA has requested that the veteran provide 
his expenses and verify the date of depletion of his corpus 
of the estate, the veteran has not provided documentation 
showing the date of depletion of the $50,000.  The Court has 
held that if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the veteran's failure to submit the requested 
documentation showing depletion of his net worth has 
effectively stymied the process by which his claim could have 
been developed.  In other words, because the veteran did not 
respond to the RO's inquiry and his failure to provide the 
requested information, he has effectively derailed the RO's 
efforts to assist him in the development of this claim.  See 
Brock v. Brown, 10 Vet. App. 155 (1997); Wamhoff v. Brown, 8 
Vet. App. 459 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board notes that the veteran has consistently stated that 
he has no living expenses as he resides with his mother.  
Therefore, the Board finds that it does not appear that the 
veteran is unable to provide himself with the basic 
necessities.  Accordingly, the Board concludes that the RO's 
denial VA improved disability pension to the veteran due to 
his excessive net worth is proper.

It is noted that the appellant remains assigned the permanent 
and total rating for pension purposes.  He is not paid 
pension benefits due to excessive net worth.  At such time as 
the appellant wants to submit evidence that shows the 
excessive net worth is no longer in existence, he is free to 
reopen his claim.


ORDER

The determination that the veteran's net worth was excessive 
for pension benefits is proper and the appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

